 DMI DISTRIBUTION OF DELAWARE 409DMI Distribution of Delaware, Ohio, Inc. and Team-sters Local Union No. 284, a/w International Brotherhood of Teamsters, AFLŒCIO.  Cases 8ŒCAŒ29860, 8ŒCAŒ29864, 8ŒCAŒ29957, and 8ŒCAŒ30244 June 29, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On April 16, 1999, Administrative Law Judge Jerry M. Hermele issued the attached decision.  The Respondent and the General Counsel filed exceptions with briefs in support and answering briefs and thereafter the Respon-dent filed a brief in reply to the General Counsel™s an-swering brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified and to adopt the recommended Order as modi-fied.3                                                                                                                                                        1 The Respondent has moved to strike the General Counsel™s brief in support of exceptions on the ground that it does not comply with Secs. 102.46(c)(1) and 102.46(j) of the Board™s Rules and Regulations.  Although the General Counsel™s brief in support of exceptions does not conform in all particulars with Sec. 102.46, it is not so deficient as to warrant striking it here.  Furthermore, the Respondent has not shown prejudice as a result of the deficiency.  Accordingly, the Respondent™s motion is denied.      2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The complaint alleged that at the April 9, 1998 employee meeting the Respondent unlawfully informed employees that the Respondent would start a committee to deal with safety concerns and working con-ditions.  The judge dismissed this allegation without discussion.  We find it unnecessary to pass on whether the Respondent™s informing its employees that it would start such a committee constituted an unlawful promise of benefit because, as noted at fn. 3 below, we have found that the Respondent unlawfully promised benefits to employees on another occasion.  Accordingly, such a finding here would be cumulative and would not affect the judge™s recommended Order. The judge, without discussion, found that on April 17, 1998, the Re-spondent, through one of its owners, Diana Moore, unlawfully threat-ened that the Respondent would close its facility if the Union won the election.  Because the judge found that the Respondent made unlawful threats of closure on other occasions, we find it unnecessary to pass on whether Moore™s April 17 statement also violated the Act.  We shall modify the judge™s conclusions of law accordingly. 3 We have modified the judge™s recommended Order to provide for the production of electronic copies of the specified backpay records if they are stored in electronic form.  See Bryant & Stratton Business Institute, 327 NLRB 1135, 1135 fn. 3 (1999). DMI Distribution of Delaware, Ohio (DMI), the Re-spondent, warehouses bottles and delivers them to cus-tomers, primarily Anheuser-Busch, on an as needed ba-sis.  The Respondent has two warehouses, the main warehouse in Delaware, Ohio, and a smaller one in Co-lumbus, Ohio.  Neither facility is unionized.  Duaine Moore and his wife, Diana Moore, are the owners of DMI and Dennis Tom is its vice president.  Gary Com-mins and Roger Stewart are statutory supervisors. On March 25, 1998,4 the Union held a meeting for the Respondent™s employees at the Halfway House, a restau-rant/gas station midway between Delaware and Colum-bus.  Nine of the Respondent™s employees attended the meeting, including alleged discriminatees Clarence Coleman and Carl Williamson.  Soon after the meeting started, Commins and Stewart entered the Halfway House and sat at the counter where they ordered drinks.  From the counter, they could see the employees who were attending the meeting.  Shortly before the meeting ended, Commins and Stewart left the Halfway House and returned to the Respondent™s facility.5  Thereafter, the Respondent took certain actions which the General Counsel alleges violated Section 8(a)(1) and (3) of the Act in an attempt ﬁto nip in the budﬂ its employees™ or-ganizing activities before the election scheduled for June 4.6   The judge found that the Respondent committed cer-tain of the alleged 8(a)(1) violations and further found that it violated Section 8(a)(3) by unlawfully discharging employee Carl Williamson on April 27.  We adopt the judge™s findings of these violations.7  The judge further found that the Respondent violated Section 8(a)(1) through Duaine Moore™s statements to drivers at a De-cember 7 meeting that they could become owner- Since, as explained at sec. 1 below, we are reversing the judge™s finding that the Respondent unlawfully promised employees benefits and unlawfully encouraged them to become owner-operators at a De-cember 7, 1998 meeting, we shall modify the judge™s conclusions of law accordingly.  However, because we adopt the judge™s finding that the Respondent unlawfully promised employees benefits on another occasion, it is not necessary to modify the judge™s recommended Order in this regard. 4 All dates are in 1998 unless otherwise stated. 5 We agree with the judge, for the reasons stated by him, that Com-mins™ and Stewart™s appearance at the Halfway House did not consti-tute an unlawful surveillance of union activities.  6 The election was canceled in early June and was not rescheduled.   7 For the reasons set out at sec. 2 below, we adopt the judge™s find-ing that the Respondent violated Sec. 8(a)(1) by giving bonuses to employees Chester Bennett and Ken Brown on May 30.  In adopting the judge™s finding that the Respondent unlawfully discharged William-son on April 27, we rely also on the reasons set out at sec. 3 below.  334 NLRB No. 59  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410operators.  For the reasons set out in section 1 below, we 
reverse the judge™s finding of this violation.  
1.  The judge found that in a December 7 meeting with 
the Respondent™s drivers Duaine Moore promised a 
brand new tractor to any driver who wanted to become 
an owner-operator.  The ju
dge found that Moore made 
the statement ﬁwith the obvious intention of removing 
these drivers from any future
 bargaining unitﬂ and that 
Moore™s promise ﬁwas a clear tactic to undermine further 

the Union™s efforts at his facility.ﬂ  (See the judge™s deci-
sion at sec. III,I.)  Findin
g further that Moore™s promise 
of new tractors lacked a busi
ness justification, the judge 
found that the Respondent vi
olated Section 8(a)(1) be-
cause he found, in effect, that Moore™s promise of new 
tractors was a subterfuge to remove drivers from the bar-

gaining unit and thus weaken it.  The Respondent excepts 
to the judge™s finding of this violation and asserts, inter 
alia, that there was a business justification for Moore™s 
promise of new tractors for the drivers. 
As an initial matter, we observe that the December 7 
meeting was called at the request of the drivers to ad-
dress certain concerns and that the meeting occurred over 
6 months after the Union™s organizing campaign.  While, 
as the judge pointed out, the unfair labor practice charges 
were pending at the time of the December 7 meeting, 
there is no evidence that the union campaign was ongo-
ing or that the meeting was called to address any possible 
organizing efforts.  Further, as to the topic of the new 
tractors, the transcript of
 the December 7 meeting (GC 
Exh. 13) reveals that it was an employee who brought up 
the topic at the meeting and 
that Duaine Moore™s state-
ment that he would ﬁset [the drivers] up as 

owner/operators and pay [them] so much a loadﬂ  (GC 
Exh. 13 at p. 4) was made after Moore explained to the 
drivers that the Respondent
 was losing money because it 
had contracted to carry loads 
at a cost per load that was 
too low to cover expenses.  In this context, we find that 
Moore™s statement was justif
ied by business considera-
tions, i.e., as a way to cut co
sts and to make a profit, and 
not as a subterfuge to weaken the Union™s bargaining 
power by removing drivers from the unit.  Finally, we 
note that the Union was not mentioned at the meeting 
and that no management official made any statement that 
directly raised the issue of the Union™s organizing efforts 
at the Respondent™s facility.
8  In these circumstances, we 
                                                          
                                                                                             
8 At one point in the meeting, how
ever, Diana Moore stated that the 
Respondent had spent $49,000 on attorney™s fees and that it would 
ﬁhave to spend another hundred-thousand.ﬂ  (GC Exh. 13 at p. 7.)  The 
clear implication of Moore™s remarks were that the Respondent had 
spent the attorney™s fees in opposing the union organizing efforts of its 
employees.  However, this does not ch
ange the fact that Duaine Moore 
made his promise of new tractors within the context of explaining that 
find that the Respondent had a business justification for 
raising the issue of the drivers becoming owner-operators 
of their own tractors with the Respondent™s help and that 
the drivers would reasonably have understood this.  Ac-
cordingly, we reverse the judge™s finding of this viola-
tion.   
2. Diana Moore gave drivers Chester Bennett and Ken 
Brown each $100 in cash for work they performed on 

Saturday, May 30, 5 days before the scheduled election.  
Brown testified that although it was his weekend off he 
and Bennett had been called into work. Both Brown and 
Bennett testified that they were aware that the election 
was scheduled for June 4.  Bennett had received such a 
bonus once or twice before, but Brown had not.  Diana 
Moore testified that the Respondent™s 11-year policy was 
to pay bonuses for extra work.  Although the judge found 
that the Respondent had an established policy of paying 
bonuses to drivers, he found 
that the cash payments here 
were ﬁinherently coerciveﬂ b
ecause they were paid only 
5 days before the scheduled election and that Diana 

Moore ﬁdid not adequately explainﬂ why she gave the 
bonuses only 5 days before th
e election.  (See the judge™s 
decision at sec. III,G.)  We 
agree with the judge that the 
Respondent violated Section 8(a)(1) by giving the cash 
bonuses, but only for the following reasons. 
As the Board explained in 
United Airlines Services 
Corp
., 290 NLRB 954, 954 (1988): 
 It is well established that the mere grant of bene-
fits during the critical period is not, per se, grounds 
for setting aside an election.  Rather, the critical in-
quiry is whether the benefits were granted for the 
purpose of influencing the employees™ vote in the 
election and were of a type
 reasonably calculated to have that effect.  
NLRB v. Exchange Parts Co.,
 375 U.S. 405 (1964).  As a general rule, an employer™s 

legal duty in deciding whether to grant benefits 
while a representation proceeding is pending is to 
decide that question precisely as it would if the un-
ion were not on the scene.  
R. Dakin
, [284 NLRB 98, 
98 (1987], quoting 
Reds Express, 268 NLRB 1154, 
1155 (1984).  In determining whether a grant of 

benefits is objectionable,[
9] the Board has drawn the 
inference that benefits granted during the critical pe-
riod are coercive, but it has allowed the employer to 
rebut the inference by co
ming forward with an ex-
planation, other than the pending election, for the 
 the Respondent was not making enough under the contract to make a 
profit.     
9 The Board uses this same test in unfair labor practice cases.  See 
Perdue Farms
, 323 NLRB 345, 352 (1997), enfd. in relevant part 144 
F.3d 830 (D.C. Cir. 1998).  See also 
B & D Plastics
, 302 NLRB 245 
(1991), and 
Speco Corp., 298 NLRB 439, 441Œ443 (1990).  
 DMI DISTRIBUTION OF DELAWARE 411timing of the grant or announcement of such bene-
fits.  Uarco Inc.,
 216 NLRB 1, 2 (1974).  See, e.g., 
Singer Co.,
 199 NLRB 1195 (1972). 
 Since Diana Moore gave Bennett and Brown the $100 
bonus only a few days before
 the election, there is an 
inference that the grant of benefit was unlawful.  The 
Respondent can rebut that inference by showing that 
there was a legitimate business reason for the timing of 
the bonus.  Here, the Respondent contends that Diana 
Moore had an established prac
tice over 11 years of grant-
ing such bonuses to DMI employees when they worked 

extra hours.  The issue here is whether the Respondent 
has established that there was 
such a past practice of giv-
ing cash bonuses at its DMI Delaware operation which 
would support the Respondent™s contention that Diana 
Moore gave the bonus to reward extra work and not to 
influence the employees™ votes 
in the upcoming election.  
For the following reasons, we find that the Respondent 
has failed to carry its burden. 
Although the judge found that the Moores had an es-
tablished practice of giving employees bonuses by cash 

or check for extra work, he failed to consider whether 
this practice, which was an established past practice at 
the Moore™s other corporations,
10 was also a past practice 
of the Respondent.  For while Diana Moore testified that 

the practice had been in effect
 for 11 years, she further 
testified that the Respondent had only been in operation 
2 years, and that she had given out cash bonuses only ﬁa 
coupleﬂ of times before at 
the Respondent™s Delaware 
facility.  (Tr. 501.)  Given this testimony, as well as the 
facts that Bennett had received such a bonus only two or 
three times before and that Brown had never received 
such a bonus, we find that the Respondent did not have 
an established past practice of giving cash bonuses for 
extra work because ﬁthere is no
 evidence that such events 
occurred on a continuing or regular basis.ﬂ
11  Given that 
Diana Moore gave the cash bonuses only a few days be-

fore the election, and that Bennett and Brown were aware 
that the election was scheduled for June 4, we find that 
these employees would reasonably have understood that 

Diana Moore gave them the cash bonuses to influence 
their votes in the election.  It is on this basis that we 
adopt the judge™s finding that the granting of the cash 
bonus benefit violated Section 8(a)(1). 
3. The Respondent discharged Williamson on April 27 
for allegedly violating company policy by failing to 

punch out when he left the Respondent™s premises during 
                                                          
                                                           
10 Including the Respondent, DMI Distribution of Delaware, Ohio, 
Inc., the Moores owned four corporations which included approxi-
mately a dozen operations in three states, Indiana, Ohio, and Georgia.  
None of these operations was unionized.   
11 See B & D Plastics
, supra, 302 NLRB at 245 fn. 2. 
worktime on April 24.  As explained by the judge, the 
Respondent™s policy was to give its employees an unpaid 
30 minutes for lunch.  Employees who left the Respon-
dent™s facility at lunch on 
personal business were re-
quired to punch out, but employees who left work on 
company business did not have to punch out.  Having 
found that under the applicable 
Wright Line
 analysis12 the General Counsel had established a prima facie case 
that Williamson™s discharge was unlawful,
13 the judge 
further found that the Respondent™s alleged reason for 
discharging Williamson, i.e., his failure to punch out on 
April 24, was without merit.  In reaching this conclusion, 
the judge credited Williamson™s testimony to the effect 
that on the morning of April 24 Tom had requested that 
he mow the grass at the Respondent™s facility and that 

Williamson had left the facility to get gas for the Re-
spondent™s mowers.   
In finding that Williamson was on official business 
when he left the Respondent™s facility, the judge consid-

ered and rejected the Respon
dent™s argument in rebuttal 
that another employee, and not Williamson, had left the 
Respondent™s facility to get gas on April 24.  In support 
of this argument, the Respondent introduced documen-
tary evidence at the hearing (R
 Exh. 13), a receipt for $10 
with the name ﬁGaryﬂ on it, which the Respondent con-
tends establishes that employee Gary Caldwell got gas on 
April 24, and not Williamson.  In finding this argument 
without merit, the judge found that the issue of whether 
someone else had purchased gas for the Respondent on 
April 24 was a ﬁred herringﬂ because it did not establish 

that Williamson did not get gas on that date.  We agree.  
 12 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.,
 462 U.S. 393 (1983).  As explained in 
Regal Recy-cling, Inc.,
 329 NLRB 355 (1999) (footnotes omitted): 
Under the test set out in 
Wright Line
, in order to establish that the Respondent unlawfully disc
harged . . . employees based on 
their union activity, the General Counsel must show by a prepon-
derance of the evidence that the 
protected activity was a motivat-
ing factor in the Respondent™s decision to discharge.  Thus, the 
General Counsel must show that 
the employees engaged in union 
activity, that the Respondent had knowledge of that activity, and 

that the Respondent demonstrated anti-union animus.  Once the 
General Counsel has made the requi
red showing, the burden shifts 
to the Respondent to demonstrat
e that it would have taken the same action even in the absen
ce of the protected union activity. 
13 The judge found that the Respondent™s numerous violations of 
Sec. 8(a)(1) beginning in late March evidenced the Respondent™s union 
animus.  He further found it ﬁmore li
kely than notﬂ that Tom knew that 
Williamson was prounion because Williamson wore a union button to 

work and because Stewart and Commins had seen Williamson at the 
March 25 union meeting at the Half
way House and they had reported 
back to Tom about the meeting.  Further, although not mentioned by 

the judge, we note that Tom testified that he decided to discharge Wil-
liamson on the evening of April 24, th
e same day that the Union filed 
its election petition with the Board.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412For the following reasons as
 well, we agree with the 
judge that the Respondent has failed to rebut the General 
Counsel™s prima facie case that Williamson™s discharge 
was unlawful.   
As set out on the Respondent™s ﬁpersonnel transactionﬂ 
form, Williamson was ﬁterminated due to violation of 
company policyŠleft work to go to doctor on 4Œ24Œ98Œ
did not punch out[.]ﬂ  (R Exh. 8.)  From this document, it 
appears that the policy Williamson violated, and the ba-
sis for his discharge, was failure to punch out.  If this 
were true, then the issue of whether Williamson was on 
company business, i.e., whether he had gone to get gas 
for the Respondent™s grass mowers, would be relevant as 
to whether his discharge was unlawful.  However, the 
policy the Respondent accused Williamson of violating 
was not its punch-out policy, but rather its policy against 
stealing.
14  Thus, to successfully rebut the General Coun-
sel™s prima facie case, the Respondent would have to 
show that Williamson was stealing time from the Com-
pany by either establishing that Williamson was not on 
his unpaid lunchbreak when he left the Respondent™s 

facility or, if he were on his lunchbreak, that he was gone 
on personal business for more than the half hour allotted 
for lunch.  This the Respondent failed to do. 
Initially, we note that Williamson, whom the judge 
found to be an ﬁespecially 
credible witness,ﬂ testified 
that he was on his lunchbreak when he left the Respon-
dent™s facility on April 24 and that he was gone less than 
a half hour.  In response, the Respondent called Tom to 
testify in defense of its position that Williamson had sto-
len time from the Company.  Tom, however, had no first-
hand knowledge of when Williamson left the facility, 
when he returned, or if he was on his lunchbreak when 
he left.  When asked about these issues, Tom repeatedly 
referred to what Don Bentley, a maintenance employee at 
that time, had told him.  Thus, Tom testified on the first 
day of the hearing that he called Bentley between 1 and 
1:30 p.m. on April 24, and that ﬁ[t]he indication from 
Mr. Bentley was that [Williamson] had been gone for 
quite a long while[.]ﬂ  (Tr. 80Œ81.)  Subsequently, how-
ever, on the fourth day of the hearing, when asked how 
long Williamson was gone on April 24, Tom responded: 
ﬁI couldn™t tell you how much
.  I know for a fact that 
when I talked to Mr. Bentley it was at 12:00, a little after 
12:00, andŠand Mr. Bentley had stated he [sic] was an 
                                                          
                                                           
14 At the hearing, the Respondent™s attorney asked Tom the follow-
ing: ﬁThis Respondent™s Exhibit 8 mentions a company policy.  Was 
Mr. Williamson in violation of any company policy?ﬂ  In response, 
Tom stated that Williamson was in 
violation of a company policy and 
that that policy was stealing.  In explanation, Tom added that if Wil-
liamson was on personal business, ﬁthe
n he™s stealing time from the 
company.ﬂ  (Tr. 647.)   
hour then.ﬂ  (Tr. 749.)  Fu
rther, when asked to explain 
how he knew that Williamson was not on his lunchbreak 
when he left the facility, Tom responded that he ﬁhad 
talked to Mr. Bentley down in maintenance.  And he had 
stated that.ﬂ  (Tr. 657.)  At that point, Tom™s response 
was interrupted by an objection, which was sustained.  
The question was never answered.  Given Tom™s lack of 

first-hand knowledge of the events at issue, we are reluc-
tant to credit his testimony over Williamson™s in resolv-
ing these issues. 
Finally, the judge found it ﬁsignificantﬂ that Bentley, 
who, as the judge pointed out, ﬁallegedly knew the most 
about Williamson™s disappearance that day,ﬂ failed to 
testify on the Respondent™s behalf.  In the circumstances 
present here, we find Bentley™s failure to testify was 
more than ﬁsignificant.ﬂ  Bentley, who was still em-
ployed by the Respondent at th
e time of the hearing, was 
promoted to maintenance supervisor shortly after Former 
Maintenance Supervisor Clarence Coleman™s April 16 
departure and was listed as ﬁmaintenace managerﬂ on the 
Respondent™s January 6, 1998 organizational chart.  (U 
Exh. 1.)  Given this context, we draw an adverse infer-
ence from the Respondent™s 
failure to call Bentley and 
find that if he had been called as a witness his testimony 
would have adversely affected the Respondent™s posi-
tion.
15  On this basis also, we find that the Respondent 
has failed to rebut the General Counsel™s prima facie case 
that Williamson™s discharge was unlawful. 
AMENDED CONCLUSIONS OF LAW 
1.  Delete the judge™s Conclusions of Law 6 and 10 
and renumber the following
 paragraphs accordingly. 
2.  Substitute the following paragraph for the judge™s 
Conclusion of Law 12. 
ﬁ10. The following allegations of the complaint are 
dismissed: paragraphs 6, 8(B), 8(C), 12(B), 12(C), 13, 

14, 15, 16, 18, 19, 21(A), 21(E), 22(A), 22(B)(1), 
22(B)(2), 22(B)(3), and 23(A).ﬂ 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, DMI Distribution of Dela-
ware, Ohio, Delaware, Ohio, its
 officers, agents, succes-
sors, and assigns, shall take the action set forth in the 

Order as modified. 
Substitute the following for paragraph 2(c). 
 15 See 
Property Resources Corp.,
 285 NLRB 1105, 1105 fn. 2 (1987), 
enfd. 863 F.2d 964 (D.C. Cir. 1988), where the Board explained that: 
An adverse inference is properly drawn regarding any matter about 
which a witness is likely to have knowledge if a party fails to call that 
witness to support its position and the witness may reasonably be as-
sumed to be favorably disposed to the party. 
 DMI DISTRIBUTION OF DELAWARE 413ﬁ(c) Preserve and, within 14
 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-
cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Or-
der.ﬂ   
 Thomas M. Randazzo, Esq., Cleveland, Ohio, 
for the General 
Counsel. Jonathan C. Wentz, Esq., Columbus, Ohio
, for the Union.
 Victor A. Cavanaugh, Esq. (E
larbee, Thompson & Trapnell, 
LLP), Atlanta, Georgia
, for the Respondent
. DECISION I. STATEMENT OF THE CASE 
JERRY M. HERMELE, Administrative Law Judge.  In an 
October 9, 1998 complaint, the 
General Counsel alleges that DMI Distribution of Delaware, Ohio, Inc. (DMI), illegally 
ﬁnipped in the budﬂ a spring 1998 union organizing campaign 
among its employees, in violation of Section 8(a)(1) and (3) of 
the National Labor Relations Act.  In an October 22, 1998 an-
swer, DMI tersely denied the 
General Counsel™s various spe-
cific allegations. This case was tried in Delaware, Ohio, on January 11, 12 and 
13, and February 12, 1999
1 during which the General Counsel 
called 11 witnesses and the Responde
nt called seven witnesses.  
Finally, the General Counsel and the Respondent filed briefs on 
March 18, 1999.
2 II. FINDINGS OF FACT 
DMI warehouses bottles for deliv
ery to local customers, 
primarily AnheuserŠB
usch™s brewery in Columbus, Ohio.  
DMI owns two warehouse facilities: the main one in Delaware, 
which is 18 miles north of the brewery; and a smaller one in 

Columbus (Tr. 557, 623, 679-80
).  The facility operates 24 
hours a day, employing approxim
ately 50 people, including 
nine drivers and 24 warehouse workers (Tr. 36, 53).  Duaine 
and Diana Moore are each 50% owners of DMI, which they 
started in 1996.  The Moores al
so own similar operations: three 
in Georgia and several in Indiana.
  None of these operations is 
unionized, as a union effort at
 organizing one Georgia plant 
failed in 1995 (Tr. 474, 495-96, 555, 580). The Moores live in 

Indiana and visit Delaware every two weeks or so (Tr. 35, 512, 
555).  The DMI operation in Delaware imports over $50,000 in 
goods annually from outside Ohio (G.C. Ex. 1(q)).  Dennis 
Tom is the vice president of DMI (Tr. 33).   
                                                          
 1 The final session was necessitated by the sudden departure of one 
witness, Dennis Tom, after his lea
doff testimony for the General Coun-
sel on January 11, upon learning of an
 out-of-town family emergency.  
So, we reconvened on February 12 to ta
ke the rest of his testimony as 
part of the Respondent™s direct cas
e.  Also, because of two different 
court reporters, using different pa
gination methods, pages 173 through 
215 of the transcript do not exist. 
2 On December 18, 1998, the General Counsel filed for injunctive re-
lief, pursuant to Section 10(j) of the Ac
t, with the United States District 
Court in Columbus, Ohio.  That matter is still pending. 
Gordon Bond, an organizer for Teamsters Local Union No. 
284, a/w International Brotherhood of Teamsters, AFL
ŒCIO (the Union), set up a meeting of
 nine DMI employees on March 
25, 1998 at the Halfway House, a 
restaurant/gas station midway 
between Delaware and Columbus (Tr. 98, 103, 280-81).  
Among those in attendance were 
drivers Kenneth Brown, Ches-
ter Bennett, and Prentice Hann
ers (Tr. 110, 222, 370), ware-
house workers Nel Coleman and Frank Boring (Tr. 145, 246), 
maintenance man Carl Williamson (Tr. 345), and Coleman™s 
husband Clarence (Tr. 280
Œ281).  Bond met with this group 
after the first shift in a room in the Halfway House restaurant 
which was separated by an enclos
ed glass partition (Tr. 104).  
Twenty minutes after the meeting started, Supervisors Gary 
Commins and Roger Stewart arri
ved at the Halfway House, 
where they sat down at the counter for soda.  While at the 

counter, Commins and Stewart l
ooked occasionally at the meet-
ing going on in the glass-enclosed room, which was adjacent to 

the counter.  They left 20 minut
es before the meeting ended 
(Tr. 99-101, 111-13, 223, 280Œ81, 416-8).  Dispatcher Reba 

Smith noticed that there was a flurry of phone calls between 
Stewart, Commins, and the Moores at ﬁapproximatelyﬂ 3:00 
p.m. that day (Tr. 268-69). 
Stewart told Tom and Mrs. M
oore about the Halfway House 
meeting (Tr. 38, 476), whereupon Tom and Mrs. Moore both 
cautioned Clarence Coleman not to associate with the Union 
because ﬁyou are Company.ﬂ  Coleman explained that he went 
to the meeting simply to listen (Tr. 283, 503-04).  Stewart then 
told dispatcher Smith ﬁnot to associate with anyone involved in 
this Union stuff until it was over with other than job related.ﬂ  
Smith then asked Stewart if DMI was closing.  Stewart replied 
that DMI would close if the Union came in.  And Stewart told 
Smith that she could tell this to others.  So, Smith called several 
employees, including Nel Colema
n at home, and relayed Stew-
art™s message to her (Tr. 147, 268Œ70). The next day, Stewart 

told her not to make any more such phone calls (Tr. 271).  
Stewart, however, denied instruct
ing anyone to inform employ-
ees that DMI would close (Tr. 
813).  Also that evening, em-
ployee Boring got a call at home from secretary Mary Ann 

Buchwalter (who left DMI in mid-1998) asking how he was 
going to vote on the Union matter.  Buchwalter was worried 
about her job and testified that 
she made the call on her own.  
She never heard Stewart say anything about DMI closing (Tr. 
597-99).  But according to Boring
, Buchwalter said that Stewart told her to make the call.  Furthermore, Boring got another call 
that night from secretary April Barnett asking him the same 
question.  Barnett told Boring that ﬁtheyﬂ told her to call (Tr. 
247-50). March 26, 1998, one day after 
the Halfway House meeting, 
was payday at DMI.  Rachel Curren usually paid the employees 
(Tr. 148, 258).  But this day Stewart and Commins did so (Tr. 
259). Stewart told driver David Baughman that they ﬁaren™t 
allowed to talk about certain events and that if these events 
were happening, that the doors of DMI would close down.ﬂ  
Thereafter, Stewart and Commins handed Baughman his pay-
check (Tr. 108-09).  That same day, Stewart and Commins gave 
Nel Coleman her paycheck.  Commins told Coleman ﬁI would 
really like for you to think about what you are doingﬂ(Tr. 148).  
Stewart and Commins told Boring,
 before giving him his pay-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414check, that ﬁif the Union got in here we probably wouldn™t have 
a jobﬂ(Tr. 250).  Commins admitted that he told Boring that he 
knew something was going on and to ﬁstop and thinkﬂ while 
giving the paycheck, but denied saying anything about Boring™s 
job (Tr. 420-21).  And Stewart denied telling Boring or any 
other employee that his job was at stake if the Union came in 
(Tr. 812).  Shortly after March 26, Commins received a list of 
ﬁDos and Don™tsﬂ regarding 
management conduct during a 
union campaign (Tr. 419-22; R. Ex. 3).  Mr. Moore was already 

familiar with the Dos and Don™ts from the days of the unsuc-
cessful union organizing camp
aign in Georgia (Tr. 580). 
On March 27, the Moores visite
d the Delaware plant to meet 
with the workers.  This was the first ever such meeting (Tr 
260).  Mr. Moore read a prepared speech in which he declared 
his opposition to the Union.  Therein, Mr. Moore said that ﬁun-ions have left a trail across the country of job loss, strikes, and 
unemployment for their members.ﬂ  He also said that a signed 
union card ﬁbecomes your personal endorsement of the union 
and can be used in any way the union sees fit to use itﬂ includ-
ing ﬁthe legal right to turn those signed cards over to the com-
pany or to the federal government.ﬂ
  He also said that ﬁ[i]f we 
have problems here, then I want
 to correct those problems.  
Problems should be worked out face-to-face.  We do not need 
any outsiders coming in here. . .ﬂ (R. Ex. 6; Tr. 566-67).  Ac-
cording to Nel and Clarence Co
leman, Boring and Hanners, one 
or both of the Moores 
also said the following.  First, they talked 
about the bad aspects of a union, 
and that if the employees had 
any problems ﬁall we had to do was go to the owner.ﬂ  Second, 
Mr. Moore said he was too old to fight the Union and would close DMI before anyone told him how to run his business.  
Third, management would find out who signed any union au-
thorization cards.  Fourth, two other unionized companies in 
DelawareŠAmana and FlexibleŠwere both unionized and 
were now closed.  Indeed, the M
oores displayed big pictures of 
Amana, Flexible, and DMI, with the caption ﬁclosedﬂ under 
Amana and Flexible, and ﬁthis could happen to DMIﬂ(Tr. 149, 
251-56, 285, 372-73, 408-09, 803-04).  According to Mrs. 
Moore, she admitted saying that she could obtain access to the 
union authorization cards, that Am
ana and Flexible closed be-
cause they were unprofitable, and that the ﬁunion couldn™t save 

their jobs.ﬂ  But she did not recall Mr. Moore saying anything 
about DMI closing.  And she denied saying that DMI would 
close if the Union came in (Tr.
 479-80, 486).  Supervisor Bar-
bara Chapman did not hear Mrs. Moore say that DMI would 
close (Tr. 525, 528).  Mr. Moore also denied saying that DMI 
would close.  He did admit, saying, however, that he was ﬁget-
ting too old for thisﬂ union stuff and that the Union could not guarantee job security for the 
employees.  Also, Mr. Moore 
explained that he used the Amana/Flexible/DMI posters with 
the ﬁclosedﬂ captions to illustrate the fact that a company could 
close if it became unprofitable, 
regardless of whether it was 
unionized (Tr. 566-68, 577-78, 
585-86, 589, 594-95).  Com-
mins testified that Mr. Moore said that the union cards ﬁcould 
come back to the company.ﬂ  But Commins did not recall 
whether Mr. Moore said anything about DMI closing (Tr. 423-
24). On April 8, Rachel Curren held a meeting to solicit com-
plaints from the employees (Tr. 113).  She asked Nel Coleman 
to write down the complaints (Tr. 150-51, 261-62, 373; G.C. 
Ex. 6).   Curren held such meetings once or twice a month (Tr. 134, 232, 265, 632).  The next day, April 9, Tom met with the 

employees to discuss the list of complaints (Tr. 86-88, 115, 
374).  Tom said he would take care of certain complaints (Tr. 
743).  Mr. Moore told Carl Williamson that he would get a new 
lawn mower to address Williamson™s complaint.  And William-
son got one (Tr. 116).  According 
to Tom, he held similar meet-
ings before April 9 (Tr. 741).  Driver Bennett confirmed that 

Tom or Stewart would ﬁsometimesﬂ hold follow-up meetings (Tr. 232-33).  According to driver Brown, however, Tom™s 

April 9 meeting was the only one 
he could recall (Tr. 138, 154-55). Clarence Coleman oversaw the 
maintenance department.  
Specifically, there were two or three employees in that depart-
ment who were responsible for th
e repair of DMI™s tractors and forklifts (Tr. 47, 286).  Coleman started at DMI as a driver and 
assumed the job in maintenance in the spring of 1997.  How-
ever, he still drove occasionally as needed (Tr. 43, 280).  He 
had the power to hire and fire employees, but never exercised 
this power (Tr. 294).  Upon taking this new job, Coleman re-
ceived a pay raise from $500 to $600 a week (Tr. 291). 
In the fall of 1997, a DMI offi
cial in Indiana criticized 
Coleman™s performance in the ma
intenance department (Tr. 
531-32).  So, Tom transferred Coleman to the transportation 

department--i.e., the drivers™ de
partment (Tr. 43).  There was 
no documentation of this transfer in DMI™s files, nor did it in-
volve a change in pay for Coleman (Tr. 49).  But there was a 
written job description which Coleman received, which Tom 
and Commins, Coleman™s immediat
e supervisor, reviewed with 
him (Tr. 75, 429, 462-63, 688).  According to Tom, as transpor-

tation supervisor Coleman had 
disciplinary authority over 
DMI™s nine drivers.  But Coleman never exercised this author-
ity (Tr. 431, 694-96). Coleman said he only gave his opinion 
regarding employee performance (Tr. 294-95).  According to 
Tom, one more job duty was to ﬁlead by exampleﬂ (Tr. 792).  
Coleman attended management m
eetings (Tr. 330).  The writ-
ten job description read as follows: 
 DMI DISTRIBUTION TRANSPORTATION SUPERVISOR 
 1. Responsible for checki
ng completeness and correct-
ness of all paperwork. 
2. Checks daily to insure that all A/B requirements are 
met regarding the line schedule.  Works with transporta-tion manager regarding add
itional loads for Marzetti, 
Shasta and loads going to Indiana. 
3 .Checks daily that all trailer needs are met. 
4. Helps drivers with hauling loads. 
5. Coordinates with the transportation manager disci-
plinary action. 
6. Helps insure all paperwork, including daily logs, are 
properly maintained and sent to corporate. 
7.  Checks with maintenance as to deadline trailers and 
checks the status of same. 
 R. Ex. 2).  Despite the job change, Coleman continued to per-
form his old duties in the main
tenance department because of 
the ﬁbacklogﬂ therein, and to drive a truck as needed (Tr. 47-
 DMI DISTRIBUTION OF DELAWARE 41549).  A DMI diagram of jobs in 
the facility listed Don Bentley 
as the maintenance supervisor as of January 1998, and Coleman 
as the transportation supervisor as of January 1998 (U. Ex. 1).  
But another DMI document showed Bentley™s promotion to 
ﬁmaintenance managerﬂ on May 
31, 1998 (R. Ex. 20).  Finally, 
Tom and Commins characterized Coleman as the transportation 
supervisor or, more specifically,
 a ﬁworking supervisorﬂ(Tr. 75, 
424-25, 430). 
Coleman denied that he ever 
supervised DMI™s drivers.  
Moreover, he denied that he ever held the title of ﬁtransporta-
tion supervisorﬂ3 or that he ever saw the corresponding written 
job description (Tr. 287, 308-09).
  Coleman also denied any 
responsibilities regarding the drivers™ paperwork (Tr. 324).  
Likewise, driver Bennett never 
considered Coleman his super-visor.  Indeed, he denied that Coleman ever directed his work 
as a driver.  Rather, Bennett characterized Coleman as a ﬁlead 
driver,ﬂ to whom he would take any complaints he had (Tr. 
228, 234).  Another driver, Pren
tice Hanners, maintained that 
Coleman never assigned any work to
 him as a driver (Tr. 398).  
Still another driver, Kenneth Brown, also did not consider 
Coleman his boss.  Rather, Brow
n viewed Coleman as a ﬁlead 
driverﬂ (Tr. 131, 140-42). 
On Wednesday, April 8, Coleman told Tom and Commins 
that he no longer wanted to be a supervisor because of the job™s 
pressure.  According to Coleman,
 Commins said to finish out 
the week as maintenance supervisor and that as of Monday, 
April 13, Coleman could work fulltime as a driver again.  But 
Commins added that Coleman should think about taking the 
transportation supervisor™s job.  Tom also asked him to think 
about the transportation supervisor™s job (Tr. 288-90, 298).  
Tom considered the maintenance job more demanding than the 
transportation job (Tr. 787).  According to Tom and Commins, 
the matter was resolved with
 Coleman giving up his mainte-
nance supervisory duties, but re
taining the transportation su-
pervisory duties (Tr. 44-45, 96, 432-33, 699).  But drivers 
Brown and Bennett testified that Commins said on April 9 that 
Coleman would be ﬁback in the truckﬂ come April 13 (Tr. 117, 
224).  However, Commins remembered Stewart telling the 
employees on April 9 that Coleman would be out of mainte-
nance and ﬁback as transportatio
n supervisorﬂ on April 13 (Tr. 434). According to Coleman, when he arrived at DMI on April 13, 
he performed the job of a driver only (Tr. 295, 297).  Indeed, 

Tom conceded that, during that week, Coleman™s sole job duty 
was to drive a truck.  But Coleman continued to wear his su-
pervisor™s uniform and to receive $600 a week in pay (Tr. 722).  
Coleman had no other uniform to wear that week (Tr. 306).  On Thursday, April 16, Tom noticed that Coleman delayed loading 
his truck because of standing water in the dock.  So, Tom 
talked with Coleman about improving his management skills by 
setting a better example for the drivers.  At this point, Coleman 
said he no longer wanted to be a supervisor.  But Tom said that 
the only available job for Coleman was that of a transportation 
supervisor, not a driver.  Coleman then walked away, not want-
                                                          
 3 In a September 1998 unemployment hearing, Coleman testified 
that he asked Commins to be relieve
d of his ﬁtransportationﬂ supervi-
sor™s duties (Tr. 314-16). 
ing the supervisor™s job, and believing he was fired.  Tom in-terpreted Coleman™s action as voluntarily quitting work (Tr. 50-
51, 68, 716-19).  According to Co
leman, Tom said to take the 
transportation supervisor™s job or ﬁhit the street.ﬂ  Coleman 
walked away, thinking he was fired (Tr. 298-99, 323).  Com-
mins was also present at this m
eeting and he testified that Tom 
suggested that Coleman seek employment elsewhere (Tr. 436-
39).  In a written statement explaining the events of this meet-
ing, Commins said that ﬁ[w]e tried to explain to him that basi-
cally nothing was changing, he would keep driving but would 
be a driving supervisor and help me with minor daily activities 
regarding the driversﬂ (G.C. Ex. 5, p. 6).  Coleman then told his 
wife Nel that Tom had just fired him because he wouldn™t take 
the transportation supervisor job.  Mrs. Coleman then quit her 
job (Tr. 155-57). 
Coleman returned to DMI on April 17 to pick up his tool box 
when Mrs. Moore called him a dummy for giving up a good job 
(Tr. 300, 484).  Mrs. Moore considered Coleman the mainte-
nance and transportation supervisor (Tr. 481).  Coleman re-
turned home but called Mrs. Moore to deny that he had quit.  
Then, he and Nel decided to return to DMI to clarify things 
with Tom and Mrs. Moore (Tr. 158, 301).  Mrs. Moore and 
Tom maintained that there was no driver job available for 
Coleman (Tr. 508, 800-01).  Afte
r Mrs. Coleman suggested that 
ﬁthere™s something more to this,ﬂ Mrs. Moore reiterated her 

displeasure with Coleman™s atte
ndance at the union meeting in 
March (Tr. 217-19, 302).  Accordi
ng to Mr. and Mrs. Coleman, 
Mrs. Moore also said that ﬁwe went through this bull shit down 
in Georgia, we™re not going to go through this again up here, 
we™ll just close the doors so fast that it will make your damn 
head spinﬂ (Tr. 159, 303). Mrs. Moore denied saying that DMI 
would close if a union came in (Tr. 486).  The meeting ended 
with Tom saying he would think th
ings over.  Later that night, 
however, Tom called Coleman at home to say that he (Cole-
man) had resigned (Tr. 160, 303
).  On April 19, DMI manage-
ment named driver Andy Porter the transportation supervisor.  
Upon assuming the new job, Rich
 Deweese was hired from the 
outside to take Porter™s old driv
er™s job.  Tom did not consider Coleman for the opening (Tr. 774-75). 
Carl Williamson was a maintenance man at DMI.  He had a 
good work record and had never been disciplined (G.C. Ex. 10; 
Tr. 352, 355).  He attended the March union meeting at the 
Halfway House.  He also wore a prounion button at work (Tr. 
345, 354).  On Friday, April 24, 1998, he went to the doctor 
during his lunch break.  Before lunch, Tom asked him to mow 
the lawn or do some painting.  Williamson said he had a doc-
tor™s appointment and might be late (Tr. 644).  According to 
Williamson, he was gone for less than 30 minutes because be-
fore he got gas he was unable to see the doctor.  Williamson 
actually had a scheduled appointm
ent for later that day and he 
was trying to see the doctor early (Tr. 348, 350-51, 366-67).  At 

around 1:00 p.m., Tom was looki
ng for Williamson.  William-son™s supervisor, Bentley, told
 him that Williamson had been 
gone for over an hour.  Thereupon, Tom checked Williamson™s 
timecard and discovered that he had not punched out (Tr. 80-
81, 645, 796).  DMI™s policy gi
ves employees an unpaid 30 
minutes for lunch and requires that they punch out if they leave 
the premises.  This 
policy excludes drivers (Tr. 84, 653).  Wil-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416liamson was informed of this policy (Tr. 650).  But Williamson 
never needed to punch out if he was on Company business such 
as getting parts off the premises (Tr. 346). Also according to 
Williamson, no employee had to punch out for lunch (Tr. 347).  
Tom did not see Williamson after Williamson™s lunch break 
that day (Tr. 645, 756). 
On Monday, April 27, Tom as
ked Williamson if he knew 
about the punch-out policy.  Williamson said yes.  Tom then 
fired Williamson for not punching out.  Moreover, Tom be-
lieved that he had stolen at least 30 minutes of company time 
because Williamson had been gone at least one hour (R. Ex. 8; 
Tr. 645-47, 749-50).  This was Williamson™s first such offense 
and, indeed, the only employee ever so disciplined (Tr. 86, 
760). Tom testified that he was unaware of Williamson™s 
prounion stance (Tr. 667).  According to Tom, he had no dis-
cretion in firing Williamson because DMI rules stated that Wil-
liamson was ﬁsubject to immediate dischargeﬂ for stealing (R. 
Ex. 9; Tr. 761).  As for getting gas, Tom testified that he told 
another employee that day, Gary
 Caldwell, to buy gas (Tr. 661-
62).  DMI records indicate that ﬁGaryﬂ bought $10 worth of gas 
on April 24 at 1:41 p.m., and was reimbursed by Roger Stewart 
for the $10 (R. Exs. 12-13; Tr. 810). 
The Union filed a series of unfair labor practice charges be-
ginning on April 27, and a repres
entation election was set for 
June 4 (Tr. 102).  On May 30, 1998, drivers Bennett and Brown 

worked on Saturday and each received an envelope with a $100 
bill inside from Commins.  Bennett had received such a bonus 
once or twice before, but Brown had not.  Both Brown and 
Bennett were aware of the pending June 4 election (Tr. 118-
119, 224-26).  According to Mrs. Moore, DMI™s 11-year policy 
was to pay bonuses for extra work 
performed either by check or 
cash (Tr. 492, 499-500). 
The Moores and Tom held meetings on May 28 and 29, and 
June 1 and 2 with the employees
 before the scheduled election 
(R. Exs. 5, 7).  During the May 29 meeting Mr. Moore said: 
 If we didn™t have the flexibility in our company we 
might as well close the doors. 
 We like to cross-train peo-
ple. . .[w]e like to be flexible. 
 If DMI should go union, I was told by both Anheuser-
Busch and Ball Foster that we 
would be replaced.  This is 
not hogwash, this is what they told me. They will not put 
up with somebody screwing up their supply of supplies. 
They won™t put up with it.  If this happened, if we went 
union and this happened and we closed we would be in the 
same position that Amana was in and Flex was in. 
 I don™t know if that would happen or not. It™s just what 
I was told. 
 (G.C. Ex. 11).  In the June 1 
employee meeting, Mrs. Moore 
stated: 
 I want to show you the benefits that you guys do have 
and you got these without paying one cent for a union. . . .  
You got your holidays, your paid vacations, medical and 
dental insurance.  Paid sick days. The way we used to do 
it, we may go back to doing it that way.  You don™t use 
them, right before Christmas, you get it as a bonus which 
comes in handy at Christmas time. 
We™re not perfect, we™re never going to be perfect with 
or without the union.  I™ve heard a lot of complaints, com-
ments, it will happen.  And we try to do something about 
them. Right now you can come in to us and  talk to us one 
on one.  If a union gets in here you go through the union. 
A-B and Ball Foster have told us that they could cut 
ties with us. They do not want to deal with anybody that is 
union. That™s what we™ve been told, they could replace us.  I 
can™t promise it would happen.
  I can™t promise you any-
thing.  I can™t promise you it won™t happen.  But don™t 
they think the union could promise you that.  But you bet-
ter think of you co-workers a little bit and their families. 
I want to show you one exampl
e, look at Flexible right next door one more time and then look at Amana.  And then look at the last one it could be us and that™s no bull-
shit.  (G.C. Ex. 12).  The election was never held. 
In a December 7, 1998 meeting,
 several employees asked if 
DMI intended to replace each 
driver who quit with an 
owner/operator.  Tom and Mr. Moore confirmed this policy 

(Tr. 120, 734-37).  Then, Mr. Moore said: 
 if you guys want to become an owner/operator you can 
make more money. . . .  If I didn™t want to come into work, 
I wouldn™t come to work. . . .  You could make as much as 
you want to make. . . .  I™ll get you brand new tractors, 
okay.  We™ll set them up as owner/operators and you guys 
make the payments on them. 
 (G.C. Ex. 13). 
III. ANALYSIS The General Counsel alleges that DMI committed the fol-
lowing nine violations of Sect
ion 8(a)(1) and (3) of the Act 
during 1998: (a) surveillance by Supervisors Stewart and 
Commins of the March 25 union 
meeting; (b) interrogations 
and threats by Stewart and Co
mmins on March 25 and 26; (c) 
threats by the Moores on March 27; (d) the April 8 solicitation 
of grievances from employees a
nd April 9 promises to employ-
ees to remedy those grievances; (e) the April 16 discharge of 

Clarence Coleman; (f) the April 
27 discharge of Carl William-
son; (g) the May 30 payment of 
$100 bonuses to two drivers, in 
advance of the scheduled June 
4 election; (h) the Moores™ May 
29 and June 1 threats to close the plant and a promise to give a 

benefit to employees; and (i) the December 7 effort by Mr. 
Moore to convert drivers into owner-operators. 
A. Alleged Surveillance of the March 25 Union Meeting 
Supervisors Stewart and Commins arrived 20 minutes after 
the initial union meeting at the Halfway House restaurant dur-

ing the afternoon of March 25.  They sat at the counter, ordered 
something to drink, occasionally 
looked at the goings-on in the 
glass-enclosed room adjacent to the counter, and left 20 min-
utes before the meeting ended.
  The General Counsel alleges 
that the two supervisors™ appearance at the restaurant consti-
tuted illegal surveill
ance because there was a series of unusual 
 DMI DISTRIBUTION OF DELAWARE 417telephone calls between these tw
o supervisors and the Moores at around 3:00 p.m. that day. 
The evidence is simply too fuzzy to conclude that Stewart 
and Commins were tipped off a
bout the union meeting before 
they went to the Halfway House.  Specifically, while the meet-
ing occurred after the first shift, dispatcher Reba Smith only 
testified about some unusual phone calls between the Moores 
and the two supervisors at ﬁa
pproximatelyﬂ 3:
00 p.m.  But 
these calls could have occurred after their return from the 
Halfway House.  Other than this 
tidbit, there is no evidence that 
the appearance at the Halfway House by Stewart and Commins 

was anything other than coincide
ntal.  The restaurant was lo-cated on the main highway between DMI™s Delaware facility 
and the Anheuser-Busch brewery in Columbus.  Moreover, 
Stewart and Commins™ observation of the union meeting was 
unavoidable because it was impossi
ble not to see the meeting 
from the adjacent restaurant counter where they sat to drink.  

Thus, the mere presence of Stewart and Commins in this public 
place was insufficient to constitute illegal surveillance of the 
union meeting.  See Advanced Business Forms Corp.
, 194 NLRB 341, 343 n. 4 (1971). 
B. Interrogations and Threats by Stewart and Commins on 
March 25-26 Once Stewart and Commins found out about the union meet-
ing, however, management react
ed illegally in a number of 
ways.  First, the evidence shows that Stewart commenced an 
effort to interrogate the employees and threaten them.  Specifi-
cally, dispatcher Smith testified that Stewart told her that DMI 
would close if the Union came in, 
and that she could relay this 
message to the employees if she chose to.  Smith did so in eve-

ning calls to several employees,
 including Nel Coleman.  While 
Stewart denied Smith™s allegati
on, the Presiding Judge credits 
Smith over Stewart.  For one thing, the Respondent called 
Stewart as a witness at the very end of the trial, only after it was 
painfully obvious that numerous 
allegations were being made 
against Stewart.  Even then, Stewart was called primarily to 
testify about an entirely ancillary matter.  Moreover, even 
though hampered by a cold, Stewart did not testify in a con-
vincing, forthright manner.  On
 the other hand, Smith did.  
Further, there were other rela
ted allegations of misconduct by 
Stewart.  Specifically, secretary Barnett testified that ﬁtheyﬂ 
told her to interrogate driver Boring on the evening of March 
25 about his union sympathies.  Al
so, Boring testified that sec-
retary Buchwalter called him that same night with the same 
questions, at Stewart™s instruction.  In short, the preponderance 
of the evidence is that Stewart used his staff to violate Section 

8(a)(1) immediately after the Halfway House meeting. 
Stewart™s misconduct continued the next day and was joined 
by Commins.  Specifically, both of these supervisors directly 
threatened three employees on March 26 about participating in 
union activities and, for emphasi
s, did so while passing out 
paychecks.  Moreover, DMI™s 
usual practice was for Rachel 
Curren to distribute the paychecks.  As for the threats, it is un-
rebutted that Stewart told driv
er Baughman that management 
was not allowed ﬁto talk about certain events and that if these 

events were happening, that 
the doors of DMI would close 
down.ﬂ  It is likewise unrebutted that Commins told Nel Cole-
man, while giving her a paycheck, 
that ﬁI would really like for 
you to think about what you are doing.ﬂ  Lastly, Commins 
asked driver Boring to ﬁstop and thinkﬂ while giving him the 
paycheck.  Clearly, the aforementioned veiled threats against 
three DMI employees created the impression that their union 
activities were under surveillance and constituted threats 
against them, thus violati
ng Section 8(a)(1).  See 
Elm Hill Meats, 205 NLRB 285, 288-89 (1973); Lincoln Supply Co., Inc., 198 NLRB 932, 935-36 (1972). 
C. Threats by the Moores on March 27 
The General Counsel alleges that the Moores violated Sec-
tion 8(a)(1) in three basic respects when they came to Delaware 
on March 27 to meet with the employees.  First, it is alleged 
that they threatened to close the plant if the Union came in.  
Second, Mr. Moore promised to
 take care of any employee 
problems in lieu of a union.  And 
third, the Moores threatened 

the employees by stating that they could find out who signed 
union cards.  The Respondent counters that the Moores simply 
read a prepared text to the employees and said nothing more. 
In the Presiding Judge™s view, there was nothing wrong with 
Mr. Moore™s written statement that the employees should talk 
with him instead of a union, and that the signed union cards 
might become public.  But the Respondent is wrong that the 

written statement constituted the totality of his remarks.  In-
deed, four credible witnesses testified that Mr. Moore threat-
ened to close the Delaware plant if it went union.  While both 
Moores and one supervisor, Ba
rbara Chapman, denied that 
anything was said about closing th
e Delaware plant, two of the 
General Counsel™s witnesses who testified to Mr. Moore™s 
threatŠBoring and HannersŠare 
still DMI employees, thus 
giving added weight to their version of events.  
Formed Tubes, 
Alabama, 211 NLRB 509, 511 (1974).  Moreover, it is undis-
puted that Mr. Moore emphasized his threat with pictures of 
two other local unionized plants which had closed.  Thus, the 
preponderance of the evidence s
hows that Mr. Moore violated Section 8(a)(1) by explicitly th
reatening to close the Delaware 
plant in his speech to employees on March 27.  
NLRB v. Gissel 
Packing Co.,
 395 U.S. 575, 618 (1969). 
D. The April 8 Solicitation of 
Grievances and Ap
ril 9 Promises 
to Remedy Those Grievances 
It is next alleged that Supe
rvisor Curren™s solicitation of grievances on April 8, and Tom™s promises to remedy those 
grievances on April 9, were extraordinary steps taken by the 
Respondent to undermine the Union™s nascent organizing cam-
paign.  But it is well-established that where an employer al-
ready has a policy of soliciting 
employee grievances, ﬁthe em-
ployer may continue the practice during the organizing drive, 
but may not significantly alter 
its past manner and method of solicitation.ﬂ  
Clare Hospital
, 273 NLRB 1755 (1985).  Here, 
the evidence clearly shows that
 Curren had a practice of hold-
ing meetings with employees befo
re April 8 to talk about their 
problems.  Thus, the General Couns
el is factually mistaken that 
these pre-April 8 meetings addre
ssed only ﬁsafetyﬂ issues.  As 
for follow-up meetings to address those grievances, Tom and driver Bennett both testified th
at management held such meet-
ings before April 9.  Moreover, Tom™s ﬁpromisesﬂ on April 9 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418merely consisted of a statemen
t that he would fix equipment 
problems and get one employee 
a new lawnmower.  Compare 
House of Raeford Farms
, 308 NLRB 568 (1992) (employer 
promised to improve employees™
 wages and benefits).  Thus, the General Counsel has failed to prove, by a preponderance of 
the evidence, that the April 8 a
nd 9 meetings were novel or that 
management™s actions taken thereafter interfered with the em-
ployees™ Section 8(a)(1) rights.  See 
EFCO Corporation,
 327 NLRB 372 (1998) (no violation where employer has existing 

policy of soliciti
ng grievances). 
E. The April 16 Discharge of Clarence Coleman 
A threshold question concerns Coleman™s supervisory status 
during the first half of April 1998 because, as the Respondent 
recognizes, supervisors and manage
rial employees are not enti-
tled to the protections of the Act.  
NLRB v. Yeshiva University
, 444 U.S. 672 (1980).  As set forth in Section 2(11): 
 The term ﬁsupervisorﬂ m
eans any individual having 
authority, in the interest of the employer, to hire, transfer, 

suspend, lay off, recall,  pr
omote, discharge, assign, re-
ward, or discipline other employees, or responsibly to di-
rect them, or toadjust their grievances, or effectively to 
recommend such action, if in connection with the forego-
ing the exercise of such authority is not of a merely routine 
or clerical nature, but requires the use of independent 
judgment.   
 And the party seeking to prove 
supervisory status has the bur-
den of proof.  
Clark Machine Corp.,
 308 NLRB 555 (1992).   
Upon a thorough review of the ev
idence, it is concluded that 
Coleman was never a supervisor at
 DMI.  In the spring of 1997, 
he received the job of ﬁmainten
ance supervisorﬂ in a depart-
ment of two or three employees.  But mere labels doth not 
make a true supervisor.  See Billows Electric Supply
, 311 
NLRB 878 (1993).  In this position, Coleman never actually 

hired or fired anyone; a key indicia of supervisory status.  
Dar-bar Indian Restaurant, 288 NLRB 545, 551 (1988).  Nor has 
the Respondent proven that he possessed any of the other pri-
mary indicia set forth in Sectio
n 2(11).  In addition, Coleman 
continued to drive a truck as needed.  To be sure, he got a raise 
from $500 to $600 a week.  But this secondary factor, including 
the official label bestowed by DMI, is insufficient to confer 
supervisory status upon Coleman.  
J.C. Brock Corp.,
 314 
NLRB 157, 159 (1994). 
Likewise, Coleman was never a statutory supervisor as of the 
fall of 1997, when he transferred to the position of ﬁtransporta-
tion supervisor.ﬂ  Indeed, Coleman™s more accurate job title 
was ﬁlead driver.ﬂ  The evidence clearly shows that the DMI 
drivers never considered Coleman to be their boss.  Moreover, 
even Tom and Commins conceded that Coleman was a ﬁwork-
ing supervisor.ﬂ  Although Coleman continued to earn $600 a 
week, attended management m
eetings, and wore a uniform 
which said supervisor, the Res
pondent has failed to establish 
that Coleman possessed any of th
e primary superv
isory indicia 
of Section 2(11).  Therefore, it is concluded that Coleman was a 
maintenance department empl
oyee from the spring of 1997 
until the fall of 1997, a lead driver/maintenance employee from 
the fall of 1997 until April 10, 1998, and a fulltime driver from 
April 13 to 16, 1998. 
3Now turning to circumstances of Coleman™s departure from 
DMI on April 16, the Presiding Judge concludes that Coleman 
quit his job then.  The plain fact is that Coleman was the lead 
driver since late 1997 but that he
 no longer wanted to be lead 
driver after April 1998.  To that end, he told this to Tom and 
Commins on April 8. Thereafter, they accommodated Coleman 
with an interim assignment of driving fulltime, but it is unrebut-
ted that DMI had no fulltime driver™s job for Coleman before 
April 16.  When faced with sole choice of continuing as the 
lead driver, Coleman walked away from DMI on April 16, 
notwithstanding his protests to the 
contrary that he did not quit.  
As for the General Counsel™s theory that DMI fired employee 
Coleman for his attendance at the Halfway House meeting, the 
Respondent has the better retort
.  Specifically, management could have fired ﬁmaintenance 
supervisorﬂ Coleman shortly 
after his attendance at the Ma
rch 25 union meeting.  Alterna-tively, management did not n
eed to offer Coleman several 
chances to retain his lead driver position from April 16 to 17 if 

it was bent on getting rid of him. 
 In sum, stripping away all the 
labels attached to his job pos
ition(s), Coleman was responsible 
for initiating the chain of events leading to his April 16 depar-

ture from DMI.  So, the General Counsel has failed to prove 
that DMI terminated Coleman for his protected concerted activ-
ity. 
The General Counsel alleges that Williamson was fired be-
cause he was prounion; the Respondent counters that it fired 
Williamson because he violated company policy by failing to 
clock out during his lunch break wh
en he left DMI™s premises.  
In either event, the analysis of
 this issue is governed by the 
standards of Wright Line, 251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied, 455 U.S. 989 (1982); 
approved in Transportation Management Corp., 462 U.S. 393 
(1983).  Thus, to prove its Section 8(a)(1) and (3) allegations 

regarding the Respondent™s termin
ation of Carl Williamson, the 
General Counsel must establish, by a preponderance of the 
evidence, that his protected union activity was a motivating 
factor in the Respondent™s decision to terminate him.  If so 
established, the burden then shif
ts to the Respondent to show, also by a preponderance of the evidence, that its action was 
based on a lawful reason and would have occurred absent the 
protected activity. 
3The Presiding Judge concludes that the General Counsel 
has met his Wright Line
 burden.  Specifically, there is substan-
tial evidence of the Respondent™s union animus, demonstrated 

by its numerous violations of Sec
tion 8(a)(1) of the Act in late 
March 1998, following the start of union activity at the DMI 
plant.  Further, Williamson was an open union supporter, albeit 
there is no specific evidence that Tom knew this.  But William-
son wore a prounion button at work, and Supervisors Stewart 
and Commins noticed him at the Halfway House meeting on 
March 25 before reporting to Tom 
about the meeting.  In sum, 
it is more likely than not that Tom knew about Williamson™s 
prounion position. 
So, the burden now shifts to DMI to prove that Williamson 
would have been fired for failing to clock out, notwithstanding 
his union activity.  At the outset, it is undisputed that DMI had 
 DMI DISTRIBUTION OF DELAWARE 419a policy requiring employees to cl
ock out if they left the prem-ises, excluding drivers and others on official business.  But 
Williamson was on official business during his lunch break on 
April 24 because Tom had just asked him to mow the lawn, and Williamson needed to buy gas.  Williamson was an especially 
credible witness and the Presid
ing Judge believes his testimony 
that he purchased gas on his lunch break, notwithstanding the 
lack of evidence to document this purchase.  As for the pur-
chase of gas later that day by another employee, Gary Caldwell, 
that is a red herring: Caldwell
™s purchase of gas doesn™t mean Williamson did not buy gas earlier in the day.  Likewise, Wil-
liamson™s quick stop at the doctor during his lunch break was 
irrelevant as to whether he need
ed to clock out.  Further, the 
totality of the circumstances st
rongly suggests that Tom™s deci-
sion to fire Williams
on was based on more than a simple infrac-
tion of the clock-out rule.  Th
is supposed infraction was Wil-
liamson™s first offense, he wa
s a good employee, and DMI rules 
did not automatically warrant term
ination for such an offense.  
As for the Respondent™s corollary claim that Williamson had 

disappeared for over an hour on April 24, during his 30-minute 
lunch break, it is significant that the person who allegedly knew 
the most about Williamson™s disappearance that dayŠDon 
BentleyŠdid not testify.  In short, DMI has failed to rebut the 
General Counsel™s showing that
 Williamson was terminated for 
his union activity.  Accordingly, DMI will be required to offer 
Williamson reinstatement to his former job, with appropriate 
backpay. 
G. The May 30 Bonuses 
Mrs. Moore paid two DMI drivers, Chester Bennett and Ken 
Brown, $100 in cash apiece for work they performed on Satur-
day, May 30.  The election was sc
heduled for June 4.  Thus, the 
General Counsel alleges that th
ese payments were intended to 
dissuade the two drivers from voting for the Union.  It is true 
that DMI had an established prac
tice of paying bonuses to driv-
ers, which Mrs. Moore described generally.  Indeed, driver 
Bennett admitted receiving such a bonus once or twice before 
May 30.  But these cash payments
 to two employees just five 
days before the scheduled electi
on were inherently coercive.  
Moreover, Mrs. Moore did not adequately explain why these 
bonuses were paid during the cr
itical preelection period.  
B & D 
Plastics, 302 NLRB 245 (1991).  Thus, the May 30 payments 
violated Section 8(a)(1). 
H. Various 8(a)(1) Violations Regarding the May 29 and June 
1 Meetings Just days before the scheduled
 June 4 election, the Moores 
held meetings with the employ
ees.  The General Counsel al-
leges that on May 29, Mr. Moore threatened to close the Dela-
ware facility with two antiunion 
references.  First, Moore inti-
mated that the Union would im
pinge upon DMI™s ﬁflexibility,ﬂ 
necessitating plant closure.  Se
cond, Moore said that his two 
main customers, Anheuser-Busch and Ball Foster, told him that 

DMI would be an ex-customer if the Union won.  The Respon-
dent maintains that both of these statements were truthful and 
thus protected free speech under Sec
tion 8(c) of the Act.  In the 
Presiding Judge™s view, however, both statements crossed the 
line.  As discussed in paragrap
h 26, supra, Mr. Moore clearly 
threatened to close the plant in an employee meeting on March 
The two statements on May 29 reiterated that earlier threat with 
a poorly camouflaged reference to
 ﬁflexibilityﬂ and entirely 
unsupported claim that Anheuser-Bus
ch and Ball Foster threat-ened to sever ties with DMI.  See 
NLRB v. Gissel Packing Co.,
 supra. Turning to the employee meetin
g of June 1, Mrs. Moore re-peated the unsubstantiated threat that Anheuser-Busch and Ball 

Foster would ﬁcut tiesﬂ with DMI if
 it went union.  Earlier, on 
April 17, she threatened to close the plant in a private meeting 
with the Colemans.  Also on June 1, she promised to alter the 
company™s sick leave policy to allow the employees to convert 
unused sick leave before Christmas into bonus pay.  The Re-
spondent has failed to defend this allegation and the General 
Counsel is correct:  Mrs. Moor
e™s latest threat and promise 
violated Section 8(a)(1). 
I. The December 7, 1998 Employee Meeting 
Finally, the General Counsel alleges that in a December 7, 
1998 meeting with DMI™s drivers, Mr. Moore encouraged them 

to become owner/operators, with the obvious intention of re-
moving these drivers from any future bargaining unit.  To this 
end, Mr. Moore promised any driver that wanted to become an 
owner/operator a ﬁbrand new tractor.ﬂ  The Respondent con-
tends that these remarks were irrelevant because the scheduled 
June election was over six months
 in the past and there was no 
evidence of any lingering union animus as of December 1998.  
The Respondent ignores the fact, however, that unfair labor 
practice charges were pending against DMI at the time, with the 
instant trial just a few weeks 
away.  Thus, while hostilities be-
tween the Union and DMI were dormant as of late 1998, the 
underlying issues encompassed by the General Counsel™s com-
plaint were hardly resolved.  
Further, Moore™s promise was a 
clear tactic to undermine further 
the Union™s efforts at his facil-
ity.  Indeed, DMI failed to explain the business justification, if 
any, of this new policy.  Thus
, it is concluded that Moore™s December 7 promise also violated Section 8(a)(1).  See 
ReevesŠWiedeman Co.,
 203 NLRB 850, 856 (1973) (an em-
ployer™s subterfuge to remove
 employee from bargaining unit 
violates the Act).  
J. Summary 
DMI™s numerous violations of Section 8(a)(1) of the Act, 
outlined supra, occurred immediately after union organizing 
activity commenced at the Delaware plant in March 1998, con-
tinued up to the aborted election in June 1998, and lingered 
right on through December 1998, just weeks before the trial in 
this case.  Accordingl
y, DMI will be ordered to cease and desist 
this illegal conduct, and to pos
t appropriate remedial notices.  
Further, DMI will be ordered to offer employee Carl William-

son reinstatement to his old job for its illegal termination of him 
in April 1998. CONCLUSIONS OF LAW 
1. The Respondent, DMI Distribution of Delaware, Ohio, Inc., is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420The Union, Teamsters Local Union No. 284, a/w Interna-tional Brotherhood of Teamsters, AFL-CIO, is a labor 
organization within the meaning of Section 2(5) of the Act. 
Pursuant to paragraphs 7, 9 and 24 of the General Counsel™s complaint, the Respondent violat
ed Section 8(a)(1) of the Act on March 25, 1998 when Supervis
or Roger Stewart directed subordinates to interrogate employees about their union sympa-
thies and to threaten employees with closing the facility. 
Pursuant to paragraphs 8(A), 10, 11 and 24 of the complaint, 
the Respondent violated Section 8(a)(1) of the Act on March 

26, 1998 when Supervisors Roger Stewart and Gary Commins, 
while distributing employee payc
hecks, created the impression 
that employees™ union activitie
s were under surveillance and 
threatened employees if they supported the Union. 
5. Pursuant to paragraphs 12(A) and 24 of the complaint, the 
Respondent violated Section 8(a)(1) of the Act on March 27, 1998 when Duaine Moore threatened the employees with plant 
closure if they selected the Union as their collective-bargaining 

representative. 
6. Pursuant to paragraphs 16(C) and 24 of the complaint, the 
Respondent violated Section 8(a)(1) of the Act on April 17, 
1998 when Diana Moore threatened to close the Delaware facil-
ity if the employees selected the Union as their collective-
bargaining representative. 
7. Pursuant to paragraphs 17 and 24 of the complaint, the 
Respondent violated Section 8(a)(1) of the Act on May 29, 
1998 when Duaine Moore threatened to close the Delaware 

facility if the employees selected the Union as their collective-
bargaining representative. 
8. Pursuant to paragraphs 20 and 24 of the complaint, the 
Respondent violated Section 8(a)(1) of the Act on May 30, 
1998, by paying the drivers cas
h bonuses before the scheduled 
election. 
9. Pursuant to paragraphs 21(B), (C), (D) and 24 of the com-
plaint, the Respondent violated Section 8(a)(1) of the Act on 
June 1, 1998 when Diana Moore pr
omised to grant employees a 
benefit if they refrained from 
engaging in union activities, and 
threatened closure of the Delaware facility if the employees 

selected the Union as their collective-bargaining representative. 
10. Pursuant to paragraphs 22(B
)(2), (3), and 24 of the com-
plaint, the Respondent violated Section 8(a)(1) of the Act on 
December 7, 1998 when Duaine Moore promised to confer 
benefits on employees, and encouraged employees to become 
owner-operators in order to discourage employees from exer-
cising rights protected by Section 7 of the Act. 
11. Pursuant to paragraphs 23(B), (C) and 25 of the com-
plaint, the Respondent violated 
Section 8(a)(1) and (3) of the 
Act on April 27, 1998 by discharging employee Carl William-
son. 12. The General Counsel has fail
ed to prove his allegations 
at paragraphs 6, 8(B), 8(C), 12(B), 12(C), 13, 14, 15, 16(A), 
16(B), 16(D), 16(E), 18, 19, 21(A), 21(E), 22(A), 22(B)(1), and 
23(A) of the complaint.
4                                                           
                                                                                             
4 At trial the General Counsel withdrew original paragraphs 22(B), 
22(C), 22(D), and 25 of his complaint.
  But he added new allegations, 
and renumbered them as paragraph 22(B)(1), (2) and (3)(G.C. Ex. 3).  
13. The unfair labor practices of the Respondent, described 
in paragraphs 3 through 11, above, affect commerce within the 
meaning of Section 2(6) and (7) of the Act. 
ORDER Accordingly, IT IS ORDERE
D that the Respondent, DMI 
Distribution of Delaware, Ohio, Inc., its officers, agents, suc-
cessors, and assigns, shall:
5 1. Cease and desist from: 
(a) Interrogating employees a
bout their union sympathies. 
(b) Creating the impression that employees™ union activities 
are under surveillance. 
(c) Threatening employees in any manner, including with 
plant closure, if they support the Union. 
(d) Promising to grant, or granting, employees benefits if 
they refrain from engaging in union activity. 
(e) Discharging any other em
ployees for engaging in union 
activity. 
(f) In any like or related manner, interfering with, restrain-
ing, or coercing employees in the exercise of their rights under 
Section 7 of the Act. 
2. Take the following action: 
(a) Within 14 days of the date of this Order, offer Carl Wil-
liamson full reinstatement to his former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed. 
(b) Make Carl Williamson whole for any loss of pay and 
benefits he may have suffered by
 reason of his unlawful termi-
nation, to be computed as set forth in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest as computed in 
New Horizons 
for the Retarded,
 283 NLRB 1173 (1987). 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharge, and within 
three days thereafter notify Carl Williamson in writing that it 
has done so and that it will not 
use the discharge against him, in 
any way. 
(e) Within 14 days after service by the Region, post at its fa-
cilities in Delaware, Ohio and all other places where notices 
customarily are posted copies of the attached notice marked 
ﬁAppendix.ﬂ6  Copies of the notice, on forms provided by the 
 Also, original paragraph 26 was renumbered as paragraph 25, and 
original paragraph 27 was renumbered as paragraph 26. 
5 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 DMI DISTRIBUTION OF DELAWARE 421Regional Director for Region 8, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since March 25, 
1998. (f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has take to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice                                                                                             
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT interrogate employees about their union 
sympathies. 
WE WILL NOT create the impression that employees™ pro-
tected concerted activities are under surveillance. 
We will not threaten employees 
in any manner, including with 
plant closure, if they engage in these protected concerted activi-
ties. WE WILL NOT promise to grant employees benefits if they 
refrain from engaging in these pr
otected, concerted activities, 
and WE WILL NOT grant any such benefits. 
WE WILL NOT discharge our employees for engaging in 
these protected, concerted activities. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL within 14 days from the date of this Order offer 
Carl Williamson full reinstatement to his former job or, if that 
former job no longer exists, to a substantially equivalent posi-
tion without prejudice to his seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Carl Williamson whole for any loss of earn-
ings and other benefits resultin
g from his discharge, less any 
net interim earnings, plus interest. 
WE WILL within 14 days from the date of this order, remove 
from our files any reference to the unlawful discharge and 
within 3 days thereafter notify Carl Williamson in writing that 
this has been done and that the discharge will not be used 
against him in in any way.
  DMI DISTRIBUTION OF DELAWARE, OHIO, INC.
 